Order entered August 26, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00177-CV

                                EX PARTE JOHN CLOUD

                    On Appeal from the 203rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. X-13-1239-P

                                        ORDER
       We GRANT appellant’s August 21, 2014 motion for an extension of time to file an

amended brief. Appellant shall file his amended brief on or before SEPTEMBER 22, 2014.

We caution appellant that no further extension of time will be granted absent extraordinary

circumstances.


                                                   /s/   ADA BROWN
                                                         JUSTICE